Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 20, 2021

                                      No. 04-21-00179-CV

            IN THE INTEREST OF K.K.O, K.Z.B, Q.K.B, A.E.B., CHILDREN

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-02560
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER

       This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant filed her notice of appeal on May 7, 2021. Thus, the 180-day
deadline in which this court must dispose of this appeal is November 3, 2021.

        The clerk’s record was due on May 17, 2021. On May 19, 2021, the trial court clerk filed
a notification of late record. The clerk has requested an additional eight days to file the record.
The request is GRANTED. The trial court clerk is ORDERED to file the clerk’s record with this
court no later than May 25, 2021. Given the time constraints governing the disposition of this
appeal, further requests for extensions of time will be disfavored.




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court